DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 2/18/2021 has been entered.  Claims 1-24 are pending in the application with claim 20 amended, claims 14-20 withdrawn and claims 21-24 newly added.

Election/Restrictions
Applicant’s election of Invention I, Group I, Species B, Group II, Species B, Group III, Species A readable on Claims 1-13, 21-24 in the reply filed on 2/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
a regulator member positioned at a proximal portion of said tube, said regulator member configured to reduce or prevent application of vacuum to said tube while vacuum is applied to said pipe from said vacuum source in Claim 1, Lines 10-12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the claim limitation of “a regulator member positioned at a proximal portion of said tube, said regulator member configured to reduce or prevent application of vacuum to said tube while vacuum is applied to said pipe from said vacuum source” in Claim 1, Lines 10-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the claim limitation of “wherein said tube comprises a cap positioned at an opening of said tube, said cap defining an orifice sized to fit closely around a tool inserted therethrough” in Claim 21, Lines 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the claim limitation of “wherein said pipe is shaped with a Y-junction and said opening is of a side branch of said Y-junction” in Claim 22, Lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the colon" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "said regulator" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation “wherein said tube comprises a cap positioned at an opening of said tube, said cap defining an orifice sized to fit closely around a tool inserted therethrough” in Lines 1-3, however the specification makes no reference to a cap that is positioned at an opening to the tube.  The only cap referenced in the specification is a removable cap (128) positioned at an entrance to the working channel of the endoscope.  The tube and pipe are positioned external to the endoscope and run along the length of the endoscope and therefore it’s not clear how the cap is capable of being connected or positioned at an opening of the tube.  Furthermore, the drawings also fail to illustrate the cap positioned at an opening of the tube.  Appropriate correction is required.
Claim 22 recites the limitation “wherein said pipe is shaped with a Y-junction and said opening is of a side branch of said Y-junction” in Lines 1-2, however the specification and drawings fail to teach of the pipe being shaped with a Y-junction.  The tube and pipe are positioned external to the endoscope and run along the length of the 
Claims 1-13 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “said tube within said pipe dimensioned for insertion and delivery of a tool into the colon through said tube” in Lines 8-9, wherein the specification and drawings fail to adequately illustrate how a physician or user is able to insert the tube (907, Fig. 9) and tool (905, Fig. 9) within the pipe (200, Figs. 4,9) since the pipe extends continuously from the distal end of the endoscope, alongside the exterior of the endoscope and connects to a vacuum source at its proximal end.  The drawings and specification fail to illustrate any intermediate opening or connection along the pipe which would allow insertion of instrumentation within the pipe.  Claims 7 and 8 are rejected for the same reasoning, there being no openings or connections along the pipe taught by the specification or drawings that would allow a tool or guidewire to be inserted through the pipe.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US Patent No. 6,068,603).

In regard to claim 1, Suzuki discloses a colon cleaning system (10, Figs. 1A, 1B, 7) comprising: 
a vacuum source (6, Fig. 1A); and
a pipe (2), said pipe configured for positioning outside a colonoscope, alongside a working channel of the colonoscope (the pipe (2) is capable of being positioned alongside a working channel of an colonoscope);
(13,18) passing within and extending along said pipe (Fig. 1B, the tube is movable within the pipe to extend the snare pipe (18) distally beyond the distal end of the pipe (2), Figs. );
said pipe connected to said vacuum source for evacuating at least one of fecal matter and fluid from the colon under vacuum (Fig. 1A,1B, via applying suction within lumen (12) of the pipe (2));
said tube within said pipe dimensioned for insertion and delivery of a tool (14,16a) into the colon through said tube (Fig. 1B, the system is capable of use within a colon); and
a regulator member (30) positioned at a proximal portion of said tube, said regulator member configured to reduce or prevent application of vacuum to said tube while vacuum is applied to said pipe from said vacuum source (the regulator member (30) transitions between a first position in which vacuum is applied through lumen (12) of the pipe and a second position in which vacuum is prevented from being applied to lumen (12) of the pipe (Figs. 3A,3B, Col. 8, Line 19 – Col. 9, Line 31), whereby in both states vacuum is prevented from being applied to the tube (13,18)).

In regard to claim 2, Suzuki teaches wherein said regulator member comprises a valve (via movable pipe (30) and O-rings (33a-33c) create a valve for permitting and preventing suctioning within lumen (12), Figs. 3A-3B, Col. 8, Line 19 – Col. 9, Line 31).

In regard to claim 3, Suzuki teaches wherein said regulator member is positioned at an entrance to said tube (Figs. 3A-3B, Col. 8, Line 19 – Col. 9, Line 31).

In regard to claim 4, Suzuki teaches wherein said tube is rigid (snare pipe (18) which forms part of the tube is formed of a hard resin, Col. 7, Lines 7-11).

In regard to claim 5, Suzuki teaches wherein said tube is stiffer than said pipe (the snare pipe (18) is formed of a hard resin, Col. 7, Lines 7-11, and the outer tube (11) of the pipe is formed of a material which is flexible (Col. 6, Lines 14-20)).

In regard to claim 6, Suzuki teaches wherein said pipe is configured for providing vacuum from said vacuum source simultaneous with delivery of a tool through said tube (Figs. 4A-4D illustrate suctioning while utilizing the snare (14,16a)).

In regard to claim 7, Suzuki teaches further comprising a tool configured for removing a polyp from the colon, said tool sized for insertion through said tube (the snare (14,16a) is capable of being used to remove a polyp from the colon and sized for insertion within the tube, Figs. 4A-4D).

In regard to claim 9, Suzuki teaches wherein said tube is formed of plastic (snare pipe (18) which forms part of the tube is formed of a hard resin, such as polycarbonate, Col. 7, Lines 7-11).

In regard to claim 10, Suzuki teaches further comprising the colonoscope, with said pipe positioned along the working channel of said colonoscope (Suzuki teaches of using the pipe with an endoscope, although Suzuki teaches of inserted the pipe within a channel of the endoscope, the pipe is capable of extending along an exterior of the endoscope since the pipe being positioned outside the endoscope is merely intended use and Applicant has not provided any structure that requires the pipe to be positioned exterior the endoscope).

In regard to claim 11, Suzuki teaches wherein said vacuum source comprises a vacuum motor (Col. 6, Lines 3-10).

In regard to claim 12, Suzuki teaches wherein said vacuum source is operated under the control of a controller (the vacuum source is capable of being operated via a controller since operation via a controller is merely intended use).

In regard to claim 13, Suzuki teaches wherein said regulator member prevents application of vacuum to said tube while a tool is delivered through said tube (the regulator member prevents vacuum with tube regardless if a tool is present in the tube).

In regard to claim 24, Suzuki teaches wherein said regulator is manually operated or automatically operated by a controller of said system (the regulator member is capable of being manually operated or can be operated via a controller since operation by a controller is merely intended use).


Claims 1, 3, 6-8, 12, 13 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US Patent Application Publication No. 2010/0198005).

In regard to claim 1, Fox discloses a colon cleaning system (10, Figs. 12-13) comprising: 
(152, Fig. 12) ; and
a pipe (160), said pipe configured for positioning outside a colonoscope (the pipe (160) is capable of being positioned outside a colonoscope), alongside a working channel of the colonoscope (the pipe is capable of being positioned alongside a colonoscope);
a tube (18) passing within and extending along said pipe (Fig. 13);
said pipe connected to said vacuum source for evacuating at least one of fecal matter and fluid from the colon under vacuum (Fig. 12, the pipe is capable of evacuating fecal matter or fluid from the colon via the vacuum source);
said tube within said pipe dimensioned for insertion and delivery of a tool (16, via balloon catheter) into the colon through said tube (Figs. 4,7,13); and
a regulator member (20) positioned at a proximal portion of said tube, said regulator member configured to reduce or prevent application of vacuum to said tube while vacuum is applied to said pipe from said vacuum source (the regulator member (20) is not connected to a vacuum source and therefore vacuum is prevent from being applied to the tube regardless of whether an instrument is positioned within the tube, Fig. 12). 

In regard to claim 3, Fox teaches wherein said regulator member is positioned at an entrance to said tube (Figs. 5,12).

In regard to claim 6, Fox teaches wherein said pipe is configured for providing vacuum from said vacuum source simultaneous with delivery of a tool through said tube (the steps of applying vacuum and delivery of a tool are capable of being performed simultaneously).

In regard to claim 7, Fox teaches further comprising a tool configured for removing a polyp from the colon, said tool sized for insertion through said tube (the tool is capable of performing the intended function).

In regard to claim 8, Fox teaches further comprising a guidewire sized for insertion through said tube, said tool configured to be passed over said guide wire (Claim 7 teaches a guidewire can be inserted through conduit (12) of the tool and is therefore capable of the intended function).

In regard to claim 12, Fox teaches wherein said vacuum source is operated under the control of a controller (the vacuum source is capable of being operated via a controller since operation via a controller is merely intended use).

In regard to claim 13, Fox teaches wherein said regulator member prevents application of vacuum to said tube while a tool is delivered through said tube (the regulator member (20) is not connected to a vacuum source and therefore vacuum is prevent from being applied to the tube regardless of whether an instrument is positioned within the tube, Fig. 12).

In regard to claim 24, Fox teaches wherein said regulator is manually operated or automatically operated by a controller of said system (the regulator member is capable of being manually operated or can be operated via a controller since operation by a controller is merely intended use).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 1, 2021